Citation Nr: 0334126	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-05 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  What evaluation is warranted for post traumatic stress 
disorder from October 29, 1999?

2.  Entitlement to an increased evaluation for unfavorable 
ankylosis of the right ankle, with severe ankle and leg 
burns, a non healing secondary infection, severe scarring and 
post operative residuals of skin grafting, currently 
evaluated as 40 percent disabling.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, that 
denied the veteran's claims of entitlement to service 
connection for hearing loss and tinnitus, which continued the 
40 percent evaluation for his service connected ankle 
condition, and which granted entitlement to service 
connection for post traumatic stress disorder (PTSD), and 
assigned a 50 percent evaluation effective from October 29, 
1999.  

The Board finds that the veteran's submission of an April 
2001 letter from Lawrence Annes, M.D., to reasonably raise 
the issue of entitlement to service connection for a back 
disorder.  This issue, however, is not currently developed or 
certified for appellate review.  Accordingly, it is referred 
to the RO for appropriate action.


REMAND

The veteran and his representative contend that service 
connection is warranted for hearing loss and tinnitus.  The 
veteran contends that he suffered acoustic trauma, which in 
turn caused hearing loss and tinnitus, as the result of an 
in-service airplane crash.  The record shows that the veteran 
has a diagnosis of a hearing loss, but a diagnosis of 
tinnitus is not of record.  In addition, the veteran contends 
that his ankle disability and PTSD are more severely 
disabling than the current evaluations reflect.

The Board notes that the Veterans Claims Assistance Act of 
2000 redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and assist 
a claimant in developing the facts necessary to substantiate 
the claim.  38 U.S.C.A. § 5100 et seq. (West 2002).  This 
change in the law is applicable to these claims, and it 
includes a duty to request information as described in 
38 U.S.C.A. § 5106.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  38 U.S.C.A. § 5103A.  

In the instant case, the Board notes that the veteran has not 
been provided notice under the VCAA as to which party is 
responsible for obtaining the evidence that remains 
outstanding to substantiate the claims at issue.  Upon 
remand, the RO should ensure that the veteran has received 
all required notice under the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Further, the veteran has alleged that his hearing loss and 
tinnitus are a result of acoustic trauma he experienced 
during a plane crash in service.  The veteran's records 
indicate that he sustained burn injuries to his ears in 
service as a result of this accident.  However, there is no 
information in the record to suggest the etiology of any 
hearing loss.  As a result, the Board finds it necessary for 
the veteran to be sent for an audiological examination to 
determine, if possible, the etiology of his hearing loss and 
tinnitus, if diagnosed. 

Further, the Board notes that the veteran has not recently 
received a VA examination for his service connected right 
ankle disorder.  It is argued that this disability has 
increased in severity, such that the veteran would be 
entitled to additional benefits for loss of use of his foot 
and ankle.  As such, the Board is of the opinion that the 
veteran should be provided with a VA examination to determine 
the present level of severity of this disability.

Finally, the Board notes that the veteran has not undergone a 
VA examination for his service connected PTSD in several 
years.  As such, the Board is of the opinion that the veteran 
should also be provided a VA examination to determine the 
current level of this disability.

Accordingly, these issues are hereby REMANDED for the 
following development:

1.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or non-VA, who have treated him for 
the disorders at issue, and whose 
treatment records have yet to be added to 
the claims folder.  After the veteran has 
signed the appropriate releases, any 
records that are received should be 
associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current severity of his 
right ankle disability.  It is imperative 
that the examiner reviews the evidence in 
the claims folders, and acknowledges such 
review in the examination report.  All 
necessary tests and studies should be 
accomplished, and all clinical findings 
should be set forth in detail.  The 
examiner must comment on any functional 
impairment due to pain or weakness, and 
the pathology associated with any pain or 
weakness must be described.  With respect 
to the subjective complaints of pain, the 
examiner must comment on whether the pain 
is visibly manifested on use of the 
ankle.  The examiner must also comment on 
the presence and degrees of, or absence 
of, muscle spasm and/or atrophy 
attributable to the veteran's right ankle 
disorder, and the presence or absence of 
any other objective manifestations that 
would demonstrate disuse, functional 
impairment, or loss of use.  The examiner 
must opine whether it is at least as 
likely as not that the veteran has lost 
the use of his right ankle and foot due 
to his service connected injuries.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record.

3.  The veteran should be offered a VA 
audiological examination regarding the 
diagnoses of hearing loss and tinnitus. 
It is imperative that the examiner 
reviews the evidence in the claims 
folders, and acknowledges such review in 
the examination report.  All necessary 
tests and studies should be accomplished, 
and all clinical findings should be set 
forth in detail.  The examiner should 
indicate whether it is as least as likely 
as not (i.e., is it at least 50/50) that 
any hearing loss and or tinnitus, if 
diagnosed, is related to service, 
including the in-service airplane 
accident.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record.

4.  The RO should schedule the veteran 
for a VA psychiatric examination in order 
to determine the nature and extent of his 
PTSD.  The claims folders must be made 
available to and reviewed by the 
examining psychiatrist.  All indicated 
tests and studies, to include 
psychological studies must be conducted.  
The examiner must assign a global 
assessment of functioning score, and 
explain what the assigned score 
represents.

5.  To avoid future remands, the RO must 
ensure that all requested development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

6.  The RO must also review the claims 
files and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, are fully complied with 
and satisfied.  The RO must also ensure 
that all notice obligations under 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), and other 
applicable legal criteria, are complied 
with and satisfied.

7.  After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should readjudicate the 
claims on appeal in light of all 
pertinent evidence and legal authority.  
The RO must provide adequate reasons and 
bases for its determination.  
Readjudication should include 
consideration of all evidence associated 
with the claims files since the last 
statement or supplemental statement of 
the case.  Thereafter, a supplemental 
statement of the case should be issued, 
with an appropriate opportunity to 
respond.  The case should then be 
returned to the Board, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


